Citation Nr: 1235871	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  08-05 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating (evaluation) in excess of 30 percent for multiple sclerosis (MS).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1998 to September 2003.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied an increased rating in excess of 30 percent for multiple sclerosis.  

In September 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  


FINDING OF FACT

For the entire increased rating period of this appeal, the Veteran's service-connected multiple sclerosis has been manifested by subjective complaints of fatigue, unsteady gait, scarring, and pain, with objective evidence of erectile dysfunction and right eye retrobulbar optic neuritis.  


CONCLUSION OF LAW

For the entire increased rating period of this appeal, the criteria for a disability rating in excess of 30 percent for multiple sclerosis have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8018 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In an August 2005 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  In April 2007, the RO also provided additional information regarding disability rating and the criteria applicable to the Veteran's increased rating claim.  

With regard to the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, post-service private treatment records, and the Veteran's statements.  

In addition, the Veteran was afforded VA examinations in August 2005, December 2007, May 2011, and October 2011 to assist in rating the multiple sclerosis.  The Board finds that these examinations were adequate for rating purposes because each was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Each examiner reported findings pertinent to the rating criteria, offered relevant medical opinions, and provided supporting reasons for the medical opinions. Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating is to be avoided.  38 C.F.R. § 4.14.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected multiple sclerosis has been rated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8018.  Under Diagnostic Code 8018, multiple sclerosis warrants a minimum evaluation of 30 percent, which contemplates "ascertainable residuals."  38 C.F.R. § 4.124a.  A disability evaluation in excess of 30 percent is not directly provided under Diagnostic Code 8018.  In order to warrant a rating in excess of 30 percent for multiple sclerosis, the disorder must be rated on its residuals.  See 38 C.F.R. § 4.124a, Diagnostic Code 8018.  

The provisions of 38 C.F.R. § 4.124a provide that multiple sclerosis may also be rated from 30 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  In determining any additional disability, the Board must consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating the Service-Connected Multiple Sclerosis

The Veteran contends that the service-connected multiple sclerosis is worse than the current evaluation contemplates.  In the February 2008 substantive appeal, the Veteran complained of the condition being very debilitating and painful.  He further added that the service-connected multiple sclerosis causes bad scars on his body from receiving injections and discomfort.  The Veteran asserts that a higher disability rating than 30 percent is warranted.  

After review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against an increased rating in excess of 30 percent for the service-connected multiple sclerosis for any period.  Because the Veteran is currently in receipt of the minimum rating for multiple sclerosis, the threshold question is whether any residuals attributed to multiple sclerosis warrant a higher rating than 30 percent.  For the entire increased rating period of this appeal, the Veteran's service-connected multiple sclerosis has been manifested by subjective complaints of fatigue, unsteady gait, scarring, and pain, with objective evidence of erectile dysfunction and right eye retrobulbar optic neuritis.  

In August 2005, the Veteran was afforded a VA examination for the service-connected multiple sclerosis.  It was noted that the Veteran was diagnosed for the condition in April 2004, and admitted to a worsening of multiple sclerosis over the last several months with new symptoms including tinnitus in the right ear, paresthesias on the right side of his face, and difficulty with fatigue at work.  The VA examiner noted that these conditions have been associated with the service-connected multiple sclerosis.  The Veteran reported flare-ups of multiple sclerosis, which have involved heat and exercise.  The Veteran explained that the flare-ups are often alleviated by rest and the use of steroids.  

Physical examination testing in August 2005 noted that the Veteran was alert with fluent speech, oriented times four, and displayed a normal gait.  He was noted as being depressed and tearful.  Cranial nerves II through XII were intact, and motor testing revealed normal bulk and tone.  Strength was 5-/5 in the left iliopsoas, quadriceps, and hamstrings.  Coordination was normal, deep tendon reflexes were symmetric in the upper and lower extremities, and sensation was normal in the upper and lower extremities.  MRI testing showed multiple bilateral areas of signal abnormality most likely consistent with multiple sclerosis.  The VA examiner diagnosed the Veteran with multiple sclerosis, worsening.  

VA outpatient treatment records from May 2007 to November 2007 show complaints associated with the service-connected multiple sclerosis.  In May 2007, the Veteran visited his local VA outpatient treatment facility with complaints of numbness on the right side of his face with blurred vision.  It was noted that the symptoms had been present for three days.  After physical examination testing, an eye consultation was recommended.  

The Veteran returned to the VA outpatient treatment facility in May 2007 for a neurology clinic follow-up.  The Veteran again complained of pain with eye movement and decreased vision.  Physical examination testing reflected an alert and oriented times four Veteran.  The Veteran displayed a normal gait, cranial nerves II to XII were intact, and motor testing revealed normal bulk and normal tone.  Strength was 5/5 in all extremities and sensory was normal throughout.  Coordination was normal, and deep tendon reflexes were symmetrical in both upper and lower extremities.  Romberg sign testing was negative, and there were no demonstrated difficulties with tandem, tip-toe, and heel walking.  MRI testing showed significant improvement in size and appearance of multiple of demyelinating plaques in the cerebral parenchyma and brainstem.  At least three new lesions were seen, and there was no cervical spinal cord abnormality suggestive of demyelinating disease.  The assessment was recent optic neuritis flare, depression, and fatigue secondary to multiple sclerosis.  

In September 2007, the Veteran returned to the local VA outpatient treatment facility for a multiple sclerosis follow-up.  Neurological testing showed an awake, alert, and oriented times four Veteran with a normal gait.  The VA physician noted that the pupils were equal and equally reactive to light (PEERL) with extra ocular movements intact (EOMI) without nystagmus, and the face demonstrated normal strength and sensation.  Motor testing revealed normal bulk and tone, and strength testing was 5/5 for bilateral upper extremities (BUE) and 4+/5 throughout for the extremities, with no abnormal movements.  Sensation was normal light touch, coordination was normal, and deep tendon reflexes were 2+ symmetric throughout.  Romberg testing was normal with an unsteady tandem.  MRI testing of the brain showed no interval change in appearance of the multiple white matter lesions, consistent with multiple sclerosis.  The diagnosis was multiple sclerosis and migraines.  

In December 2007, the Veteran was afforded a second VA examination for the service-connected multiple sclerosis.  Upon physical examination of the Veteran, the VA examiner noted that visual acuity of the right eye corrected was 20/25 (far) and 20/25 (near).  Visual acuity of the left eye corrected was 20/20 (far) and 20/20 (near).  It was noted that the Veteran's vision was corrected with myopic and astigmatic corrections.  There was no diplopia present, and visual field testing showed concentric constriction in both eyes with fairly normal blind spots.  The optic nerve head appeared normal, there was no enucleation, and intraocular tension was 19 right and 18 left.  The diagnosis was multiple sclerosis with retrobulbar optic neuritis.  

The Veteran underwent a third VA examination for his service-connected multiple sclerosis in May 2011.  Physical examination testing revealed a normal fundoscopic exam, normal mental status, and normal cerebellar exam with all cranial nerves intact.  There was no evidence of chorea or a carotid bruit present.  Romberg testing was mildly positive, and the Veteran demonstrated mild difficulty walking tandem with no weakness or sensory abnormality, and a normal unstressed gait without a cane.  MRI testing conducted in November 2009 revealed a new focus of enhancement in the cerebellar peduncle consistent with active demyelinating disease.  There was also a hypointensity in the parieto-occipital region with axonal loss.  The assessment was multiple sclerosis.  

VA outpatient treatment records from March 2010 to September 2011 reflect continuing complaints and flare-ups associated with the service-connected multiple sclerosis.  In November 2010, the Veteran visited his local VA outpatient treatment facility for complaints of a multiple sclerosis flare-up.  He reported numbness to the right eye and right side of the face, along with swelling of the right side of the face and twitching to the right eye.  The Veteran was given Solu-Medrol to relieve the symptoms and was monitored for any changes.  In July 2011, the Veteran again complained of right forehead and facial numbness.  He denied any headaches, visual loss, fever, or chills.  In September 2011, the Veteran complained of right-sided numbness for three days.  He denied any weakness in his extremities and denied any other symptoms.  Physical examination testing revealed no clubbing, cyanosis, or edema (c/c/e).  Cranial nerves II through XII were grossly intact, and the Veteran was oriented times four.  The Veteran displayed normal strength in all extremities, normal sensation including areas of perceived numbness, and a normal gait.  

In October 2011, the Veteran was afforded a fourth VA examination for the service-connected multiple sclerosis.  The Veteran reported being diagnosed with multiple sclerosis in 2004 and developing facial numbness, balance problems, hearing problems, and headaches.  He reported to have occasional balance problems, which have required the use of a cane approximately once a week.  He also reported periodic numbness on the entire right side of the face and into the right arm.  

Physical examination in October 2011 testing revealed a normal gait, with normal strength testing in the upper and lower bilateral extremities.  Deep tendon reflexes were normal for the biceps and ankle, but otherwise decreased for the triceps, brachioradialis, and right knee.  Sensation testing was normal in the bilateral shoulder area, bilateral inner/outer forearm, bilateral hand/fingers, anterior and posterior thorax, anterior and posterior trunk, bilateral thigh/knee, bilateral lower leg/ankle, and bilateral foot/toes.  The VA examiner determined that the Veteran had no muscle atrophy attributable to multiple sclerosis.  Visual testing revealed right eye corrected vision as 20/30 (far) and 20/30(near), with left eye corrected vision as 20/25 (far) and 20/25 (near).  Muscle function of the eye was normal and external exam for any eye disease or injury was clear.  There was no enucleation, nystagmus, lens removed, or chronic conjunctivitis.  Slip lamp testing was clear, tonometry was 18 right and 18 left, and funduscopic testing showed a healthy retina with a cup-to-disk ration of 0.3 bilaterally and no disk changes.  Visual field testing showed a marked constriction with an increased blind spot on the right eye and mild constriction peripherally only on the left.  The VA examiner diagnosed right retrobulbar optic neuritis, secondary to multiple sclerosis and refractive error.  

The VA examiner in October 2011 also indicated that there was no muscle weakness of the upper and lower extremities attributable to multiple sclerosis or any pharynx, larynx, or swallowing condition; respiratory condition; sleep disturbance; voiding dysfunction causing urine leakage or urinary frequency; voiding dysfunction causing obstructed voiding; voiding dysfunction requiring the use of an appliance; signs or symptoms of depression, cognitive impairment, dementia, or any mental disorder; or a history of recurrent symptomatic urinary tract infections attributable to multiple sclerosis.  The examiner noted the presence of scars, but determined that the scars are not related to the Veteran's multiple sclerosis.  Similarly, the examiner also diagnosed migraine headaches, but concluded that no other diagnoses, including multiple sclerosis, are related to the headaches.  However, the VA examiner determined that the Veteran's erectile dysfunction and visual disturbances, to include diplopia and blurring of vision are attributable to multiple sclerosis.  

In this case, the evidence does not demonstrate that the Veteran's multiple sclerosis results in limitations sufficient to warrant a rating in excess of 30 percent disabling for any period.  The Board is cognizant that the Veteran has been treated on a frequent basis for multiple sclerosis and that his symptoms have included fatigue, numbness, pain, and loss of reflexes; however, there is no objective evidence of atrophy, paralysis, or severe weakness comparable to paralysis, and the Veteran retains full use of his extremities.  As stated above, at all VA examinations, the Veteran's coordination was noted as being normal, strength testing was normal, and there has been no evidence of any significant neurologic deficits.  Additionally, the October 2011 VA examiner concluded that the Veteran had no muscle weakness in the bilateral upper and lower extremities attributable to the service-connected multiple sclerosis.  

The Board also notes that the Veteran has complained of headaches, scars, eye problems, and erectile dysfunction, all attributable to the multiple sclerosis.  While the October 2011 VA examiner diagnosed the Veteran with migraine headaches and acknowledged several scars on the Veteran's body, the examiner concluded that the Veteran's multiple sclerosis was not related or pertained to the Veteran's headaches and scars.  With regards to the claimed eye problems and erectile dysfunction, the October 2011 VA examiner concluded that both the Veteran's erectile dysfunction and eye problems (retrobulbar optic neuritis of the right eye) are attributable to the multiple sclerosis; however, service connection is separately in effect for retrobulbar optic neuritis associated with the right eye, and special monthly compensation has been granted for loss of use of a creative organ (erectile dysfunction).  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350.  Furthermore, as there has been no evidence of penis deformity, with loss of erectile power, a compensable (20 percent) disability rating under 38 C.F.R. § 4.115b, Diagnostic Code 7522 is not warranted.  

The Board has also considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202.  Here, the Board notes the Veteran's reported impairment of function in occupational settings, such as fatigue, unsteadiness on his feet, pain and weakness in his face, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  However, VA examination testing shows that the Veteran has good strength, coordination, and normal sensation.  There is no evidence that pain, weakness, fatigability, diminished endurance, or incoordination restrict the Veteran's range of motion.  For these reasons, the Board finds that, for the increased rating period on appeal, the criteria for a higher compensable disability rating than 30 percent for multiple sclerosis have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for multiple sclerosis.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board finds that the schedular rating criteria contemplate the symptoms and impairment caused by the Veteran's service-connected multiple sclerosis.  The criteria specifically provide for ratings based on the presence of ascertainable residuals, which includes headaches, dizziness, and fatigability.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  

For these reasons, the Board finds that the weight of the evidence is against a finding of a rating (evaluation) in excess of 30 percent for multiple sclerosis.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit- of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An increased rating (evaluation) in excess of 30 percent for multiple sclerosis is denied.  


____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


